Citation Nr: 9909302	
Decision Date: 04/01/99    Archive Date: 04/16/99

DOCKET NO.  98-20 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from January 1943 to August 
1943.  He died in November 1996.  The appellant is the 
veteran's surviving spouse.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Louisville, Kentucky, Regional Office 
(RO).


FINDINGS OF FACT

1.  The veteran died on November [redacted], 1996, at the 
age of 77 years.

2.  During his lifetime, the veteran established service 
connection for rheumatic heart disease, rated as 30 percent 
disabling.

3.  The veteran's death certificate shows that the immediate 
cause of death was pneumonia.  Other significant conditions 
listed were hypertension, coronary artery disease, prostate 
cancer and aortic stenosis.  

4.  There is no competent medical evidence of the presence of 
the disorders listed on the death certificate as causes of 
death until many years after separation from service.

5.  There is no competent medical evidence linking the 
veteran's death to his period of active service or to his 
service-connected rheumatic heart disease.


CONCLUSION OF LAW

The claim for service connection for the cause the veteran's 
death is not well-grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the RO made a mistake by denying 
entitlement to service connection for the cause of the 
veteran's death.  She argues that the veteran's service-
connected rheumatic heart disease contributed to his death 
because it caused continuing deterioration of his heart 
during his lifetime.

In reviewing any claim for VA benefits, the initial question 
is whether the claim is well-grounded.  The claimant has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded."  See 38 U.S.C.A. § 5107(a); Robinette v. 
Brown, 8 Vet. App. 69, 73 (1995).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1991).  If not, the claim must be denied and there is no 
further duty to assist the claimant with the development of 
evidence pertaining to that claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disorder either caused or contributed substantially 
or materially to cause the veteran's death.  See 38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312 (1998).  Service 
connection may be granted for disability due to disease or 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  If a chronic disorder such as 
cardiovascular disease is manifest to a compensable degree 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998). 

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (1998).  This regulation 
has been interpreted by the United States Court of Appeals 
for Veterans Claims (Court) to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).

For a claim to be well-grounded, it must be supported by 
evidence, not just allegations.  See Tirpak v. Derwinski, 2 
Vet. App. 609 (1992).  When, as in the instant case, the 
determinative issue involves questions of medical causation 
or diagnosis, competent medical evidence is required to make 
the claim well-grounded.  See Grottveit v. Brown, 5 Vet. App. 
91 (1993). 

After considering all of the evidence that is of record, the 
Board finds that it is not sufficient to render the claim 
well-grounded.  During his lifetime, the veteran established 
service connection for rheumatic heart disease, rated as 30 
percent disabling.  The veteran died on November [redacted], 
1996, at the age of 77 years.  The veteran's death certificate 
shows that the immediate cause of death was pneumonia.  Other 
significant conditions listed on the certificate included 
hypertension, coronary artery disease, prostate cancer, and 
aortic stenosis.  

The evidence of record reflects that the disorders listed on 
the death certificate were not present until many years after 
separation from service. None of the disorders listed are 
mentioned in the veteran's service medical records nor are 
they shown to have been manifested within a year after 
service.  Furthermore, the death certificate shows that the 
approximate interval between the date of onset of the 
pneumonia and the date of death was only 48 hours.

The Board notes that the heart disorders listed on the death 
certificate were different disorders than the one for which 
the veteran had established service connection.  There is no 
medical evidence that the rheumatic heart disease caused or 
aggravated the veteran's coronary artery disease.  Although 
appellant presented her own opinion that the veteran's 
service-connected rheumatic heart disease contributed to his 
death, she does not have the qualifications necessary to 
render such a conclusion.  The Court has held that lay 
persons are unqualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  See also Van Slack v. Brown, 5 Vet. 
App. 499, 501 (1993), in which the Court held that a 
veteran's widow was not capable of testifying as to matters 
involving medical causation such as the cause of the 
veteran's death.

The VA hospital summary from the veteran's final 
hospitalization also does not provide support for the claim 
for service connection for the cause of the veteran's death.  
The report shows that the veteran was hospitalized on 
November 12, 1996, with complaints of substernal chest pain.  
The diagnoses were bilateral pneumonia and sepsis.  On 
November [redacted], 1996, he was found to be without respirations 
and could not be resuscitated.  No autopsy was performed, and 
it was stated that there was no clear answer regarding the 
cause of the veteran's death.  The Board notes that the 
records do not contain any mention of the veteran's service-
connected rheumatic heart disease.  

In summary, the appellant has not presented competent medical 
opinion linking the cause of the veteran's death to his 
period of active service or to his service-connected 
rheumatic heart disease.  Accordingly, the Board concludes 
that the claim for service connection for the cause of the 
veteran's death is not well-grounded.  38 U.S.C.A. § 5107(a).

As the claim is not well-grounded, the VA is under no duty to 
assist the appellant in developing the facts pertinent to the 
claim.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997).  Furthermore, the Board is aware of no circumstances 
in this matter that would put the VA on notice that any 
additional relevant evidence may exist which, if obtained, 
would well-ground the appellant's claim.  See generally 
McKnight v. Gober, 131 F.3d 1483 (Fed.Cir. 1997). 

Further, the Board views its discussion as sufficient to 
inform the appellant of the evidence which she must present 
in order to make her claim well grounded, and the reasons why 
her current claim is inadequate.  See Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for the cause of the veteran's death is 
denied.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals


